Case 2:19-cv-02040-SHL-dkv Document 7 Filed 01/15/19 Page 1 of 2           PageID 139



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


STONE BANK,

      Plaintiff,

v.                                                      Case No. 2:19-cv-02040

CAH ACQUISITION COMPANY 11, LLC

      Defendant.


                             NOTICE OF APPEARANCE


      Jennifer Vallor Ivy requests that she be entered as an attorney of record for

Defendant CAH Acquisition Company 11, LLC, in the above styled matter. This request

is made on behalf of Defendant without waiving, but while specifically reserving, all

defenses to which Defendant is entitled.


                                           Respectfully submitted,

                                           RAINEY, KIZER, REVIERE & BELL, P.L.C.


                                           By:      s/    Jennifer Vallor Ivy
                                                 JOHN D. BURLESON, BPR No. 010400
                                                 CHARLES C. EXUM, BPR No. 014837
                                                 JENNIFER VALLOR IVY, BPR No. 033600
                                                 Attorneys for Defendants
                                                 209 East Main Street
                                                 P.O. Box 1147
                                                 Jackson, TN 38302-1147
                                                 (731) 423-2414
                                                 jburleson@raineykizer.com
                                                 cexum@raineykizer.com
                                                 jivy@raineykizer.com
Case 2:19-cv-02040-SHL-dkv Document 7 Filed 01/15/19 Page 2 of 2               PageID 140
13449-87221




                              CERTIFICATE OF SERVICE

       I hereby certify that on this the 15th day of January, 2019, a copy of the foregoing
was filed electronically. Notice of this filing will be sent by operation of the Court's
electronic filing system to all parties indicated on the electronic filing report. All other
parties will be served by regular U.S. Mail. Parties may access this filing through the
Court's electronic filing system.


                                                   s/   Jennifer Vallor Ivy




                                             2
